DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is rejected under 35 U.S.C. 101 the claimed invention is directed to non-statutory subject matter.  
Claim 14 recites “a computer-readable recording medium having recorded thereon a program for…..”. However, as evidenced in the specification of the current application, the computer readable recording medium is not disclosed to be limited to non-transitory computer readable recording medium. In the state of the art, transitory signals are commonplace as a transportable readable medium for transmitting computer instruction and thus, in the absence of any evidence to the contrary and give the broadest reasonable interpretation, the scope of a "computer readable recording medium" covers a signal per se." 
A “magnetic, optical, electromagnetic, infrared, … or propagation medium” is neither a process nor a product, (i.e., a tangible “thing”) and therefore does not fall within one of the four statutory classes of § 101. Rather, a “magnetic, optical, electromagnetic, infrared, … or propagation medium” is a form of energy, in the absence of any physical structure or tangible material.
The Examiner suggests amending the claim 14 to recite the “computer-readable recording medium” as “non-transitory computer-readable recording medium” to include tangible computer readable recording media, while at the same time excluding the intangible media such as signals, carrier waves, etc. Any amendment to the claim should be commensurate with its corresponding disclosure.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 8, 10, 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (US 2014/0328570 A1)(hereinafter Cheng).
Re claim 1, Cheng discloses a video automatic editing system based on machine learning comprising at least one processor, wherein the at least one processor includes (see ¶ 15 for the illustrative computing system 100 includes a number of semantic content learning modules 152, including feature learning modules 154, a concept learning module 156, a salient event learning module 158, and a template learning module 160, the learning modules 152 execute machine learning algorithms on samples of multimedia content (images and/or video) of an image/video collection 150 and create and /or update portions of the knowledge base 132 and/or the presentation templates 142 as described in fig. 1 paragraph 29): a video acquirer configured to acquire input video (see ¶s 15, 17 for a video acquirer (i.e. multimedia content understanding module 104 as shown in fig. 1) configured to acquire input video (i.e. video or image of the input 102 as shown in fig. 1 paragraph 18). Also, see fig. 5 paragraph 59); a highlight frame extractor configured to extract at least one highlight frame from the input video using a highlight extraction model pre-trained through machine learning (see ¶s 15, 29 for a highlight frame extractor (i.e. visual presentation generator module 116 as shown in fig. 1) configured to extract at least one highlight frame from the input video using a highlight extraction model pre-trained through machine learning (i.e. the visual presentation generator module 116 of the output generator module 114 automatically extracts (e.g., removes or makes a copy of) the salient event segments 112 from the input 102 and incorporates the extracted segments 112 into a visual presentation 120, such as a video clip (e.g., a "highlight reel") or multimedia presentation, using a presentation template 142 as described in fig. 1 paragraph 25). Also, see fig. 5 paragraph 59); and a highlight video generator configured to generate highlight video from the at least one extracted highlight frame (see ¶ 25 for a highlight video generator (i.e. output generator module 114 as shown in fig. 1) configured to generate highlight video from the at least one extracted highlight frame (i.e. the output generator module 114 or more specifically, the visual presentation generator module 116, formulates the visual presentation 120 according to the system- or user-selected template 142 (e.g., by inserting the salient event segments 112 extracted from the multimedia input 102 into appropriate "slots" in the template 142) as described in fig. 1 paragraph 28). Also, see fig. 5 paragraph 59)
Re claim 8, Cheng as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein, in response to extraction of frames before and after a preset range together based on the at least one extracted highlight frame, the highlight video generator generates the highlight video by combining the at least one extracted highlight frame and the before and after frames (see ¶ 25 for in response to extraction of frames before and after a preset range together based on the at least one extracted highlight frame, the highlight video generator (i.e. output generator module 114 as shown in fig. 1) generates the highlight video by combining the at least one extracted highlight frame and the before and after frames (i.e. the system 100 can extract the segments 520, 522, 524, 526 from the video 510 and incorporate the segments 520, 522 524, 526 into a video clip that includes only the most interesting or salient portions of the video 510 as described in fig. 5 paragraph 59). Also, see paragraph 28)
Re claim 10, Cheng as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the highlight extraction model is pre-trained through the machine learning based on expression, movement, a position, speech content, a speech size, and speech speed of a person in learning videos including the input video, a type and change of an object, a type and size of sound, or reaction of viewers who watch the learning videos (see ¶s 28-29 for the highlight extraction model is pre-trained through the machine learning based on expression, movement, a position, speech content, a speech size, and speech speed of a person in learning videos including the input video, a type and change of an object, a type and size of sound, or reaction of viewers who watch the learning videos (i.e. the illustrative event description 106 generated by the understanding module 104 indicates an event type or category, such as "birthday party," "wedding," "soccer game," "hiking trip," or "family activity" as described in fig. 1 paragraph 19, furthermore, the models 134, 136 correlate semantic descriptions of features and concepts with instances or combinations of output of the algorithms 130 that evidence those features and concepts, for example, the feature models 134 may define relationships between sets of low level features detected by the algorithms 130 with semantic descriptions of those sets of features (e.g., "object," "person," "face," "ball," "vehicle," etc.) as described in fig. 1 paragraph 20). Also, see paragraphs 30, 43, 45, 47, 50, 61)
Re claim 11, Cheng discloses a video automatic editing method based on machine learning performed by a computer, the method comprising: acquiring input video (see ¶s 15, 17 for acquiring input video (i.e. video or image of the input 102 as shown in fig. 1 paragraph 18). Also, see fig. 5 paragraph 59); extracting at least one highlight frame from the input video using a highlight extraction model pre-trained through machine learning (see ¶s 15, 29 for extracting at least one highlight frame from the input video using a highlight extraction model pre-trained through machine learning (i.e. the visual presentation generator module 116 of the output generator module 114 automatically extracts (e.g., removes or makes a copy of) the salient event segments 112 from the input 102 and incorporates the extracted segments 112 into a visual presentation 120, such as a video clip (e.g., a "highlight reel") or multimedia presentation, using a presentation template 142 as described in fig. 1 paragraph 25). Also, see fig. 5 paragraph 59); and generating highlight video from the at least one extracted highlight frame (see ¶ 25 for generating highlight video from the at least one extracted highlight frame (i.e. the output generator module 114 or more specifically, the visual presentation generator module 116, formulates the visual presentation 120 according to the system- or user-selected template 142 (e.g., by inserting the salient event segments 112 extracted from the multimedia input 102 into appropriate "slots" in the template 142) as described in fig. 1 paragraph 28). Also, see fig. 5 paragraph 59)
Re claim 14, Cheng discloses a computer-readable recording medium having recorded thereon a program for executing a video automatic editing method based on machine learning, the method comprising: acquiring input video (see ¶s 15, 17 for acquiring input video (i.e. video or image of the input 102 as shown in fig. 1 paragraph 18). Also, see fig. 5 paragraph 59); extracting at least one highlight frame from the input video using a highlight extraction model pre-trained through machine learning (see ¶s 15, 29 for extracting at least one highlight frame from the input video using a highlight extraction model pre-trained through machine learning (i.e. the visual presentation generator module 116 of the output generator module 114 automatically extracts (e.g., removes or makes a copy of) the salient event segments 112 from the input 102 and incorporates the extracted segments 112 into a visual presentation 120, such as a video clip (e.g., a "highlight reel") or multimedia presentation, using a presentation template 142 as described in fig. 1 paragraph 25). Also, see fig. 5 paragraph 59); and generating highlight video from the at least one extracted highlight frame (see ¶ 25 for generating highlight video from the at least one extracted highlight frame (i.e. the output generator module 114 or more specifically, the visual presentation generator module 116, formulates the visual presentation 120 according to the system- or user-selected template 142 (e.g., by inserting the salient event segments 112 extracted from the multimedia input 102 into appropriate "slots" in the template 142) as described in fig. 1 paragraph 28). Also, see fig. 5 paragraph 59)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2014/0328570 A1)(hereinafter Cheng) as applied to claims 1, 8, 10, 11 and 14 above, and further in view of Edridge et al. (US 2021/0093973 A1)(hereinafter Edridge).
Re claim 2, Cheng as discussed in claim 1 above discloses all the claim limitations with additional claimed feature wherein the highlight frame extractor (i.e. visual presentation generator module 116 as shown in fig. 1) 
Cheng fails to explicitly teach calculates a score for each of frames included in the input video using the highlight extraction model and extracts the at least one highlight frame based on the score for each of frames included in the input video. However, the reference of Edridge explicitly teaches calculates a score for each of frames included in the input video using the highlight extraction model and extracts the at least one highlight frame based on the score for each of frames included in the input video (see fig. 3 ¶s 62-66 for calculates a score for each of frames included in the input video using the highlight extraction model and extracts the at least one highlight frame based on the score for each of frames included in the input video (i.e. a combined interest score can be calculated by the authoring circuitry 230 for each of the plurality of image frames, and then on the basis of the combined interest score, one or more groups of images frames corresponding to interesting sections of the content can be selected for the recording as described in fig. 2 paragraph 67). Also, see fig. 4 paragraphs 71-74)
Therefore, taking the combined teachings of Cheng and Edridge as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (score) into the system of Cheng as taught by Edridge.
One will be motivated to incorporate the above feature into the system of Cheng as taught by Edridge for the benefit of having an authoring circuitry 230 that receives respective indicator data from at least one second machine learning model 222 and associates an interest score with at least some of the image frames in the plurality of image frames on the basis of the respective indicator data, wherein the respective interest scores for the same given image frame can be combined by the authoring circuitry 230 to generate a single interest score (combined interest score or combined importance score) for that image frame, therefore, a combined interest score can be calculated by the authoring circuitry 230 for each of the plurality of image frames, and then on the basis of the combined interest score, one or more groups of images frames corresponding to interesting sections of the content can be selected for the recording in order to ease the processing time when calculating a combined interest score for each of the plurality of image frames (fig. 2 ¶ 67)
Re claim 3, the combination of Cheng and Edridge as discussed in claim 2 above discloses all the claim limitations with additional claimed feature taught by Cheng wherein the highlight frame extractor (i.e. visual presentation generator module 116 as shown in fig. 1) 
Cheng fails to explicitly teach calculates the score for each of frames included in the input video based on frame information of each of the frames included in the input video, the frame information including expression, movement, and a position of a person in each of the frames included in the input video, speech content, a speech size, and speech speed of the person, a type and change of an object, a type and size of sound, or reaction of viewers who watch the input video. However, the reference of Edridge explicitly teaches calculates the score for each of frames included in the input video based on frame information of each of the frames included in the input video, the frame information including expression, movement, and a position of a person in each of the frames included in the input video, speech content, a speech size, and speech speed of the person, a type and change of an object, a type and size of sound, or reaction of viewers who watch the input video (see fig. 3 ¶s 62-66 for calculates the score for each of frames included in the input video based on frame information of each of the frames included in the input video, the frame information including expression, movement, and a position of a person in each of the frames included in the input video, speech content, a speech size, and speech speed of the person, a type and change of an object, a type and size of sound, or reaction of viewers who watch the input video (i.e. a combined interest score can be calculated by the authoring circuitry 230 for each of the plurality of image frames, and then on the basis of the combined interest score, one or more groups of images frames corresponding to interesting sections of the content can be selected for the recording as described in fig. 2 paragraph 67, furthermore, the one or more second machine learning models 222 comprises a machine learning model trained to output the respective indicator data in dependence upon a type of sound, the audio data may include many different sound types associated with various aspects of the content, for example, game developers typically use a library of sounds including object sounds, music sounds and character sounds when developing a video game, such that certain types of sounds are associated with a given object or a given character as described in fig. 2 paragraph 96). Also, see fig. 4 paragraphs 71-74, 97-99)
Therefore, taking the combined teachings of Cheng and Edridge as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (score) into the system of Cheng as taught by Edridge.
Per claim 3, Cheng and Edridge are combined for the same motivation as set forth in claim 2 above.
Re claim 4, the combination of Cheng and Edridge as discussed in claim 3 above discloses all the claimed limitations but fails to explicitly teach wherein the score for each of the frames included in the input video indicates a frequency at which frame information of each of the frames included in the input video is repeated in the input video. However, the reference of Edridge explicitly teaches wherein the score for each of the frames included in the input video indicates a frequency at which frame information of each of the frames included in the input video is repeated in the input video (see ¶ 69 for the score for each of the frames included in the input video indicates a frequency at which frame information of each of the frames included in the input video is repeated in the input video (i.e. the indicator data 251 output by the first machine learning model 221 is such that the authoring circuitry 230 assigns an interest score of 1 to the image frames C, D and E and the indicator data 252 output by the second machine learning model 222 is such that the authoring circuitry 230 also assigns an interest score of 1 to the image frames C, D and E as shown in fig. 4 paragraph 70))
Therefore, taking the combined teachings of Cheng and Edridge as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (score) into the system of Cheng as taught by Edridge.
Per claim 4, Cheng and Edridge are combined for the same motivation as set forth in claim 2 above.
Re claim 5, the combination of Cheng and Edridge as discussed in claim 3 above discloses all the claimed limitations but fails to explicitly teach wherein the score for each of the frames included in the input video indicates a degree by which frame information of each of the frames included in the input video is different from frame information of each of remaining frames or average frame information of the input video. However, the reference of Edridge explicitly teaches wherein the score for each of the frames included in the input video indicates a degree by which frame information of each of the frames included in the input video is different from frame information of each of remaining frames or average frame information of the input video (see ¶ 69 for the score for each of the frames included in the input video indicates a frequency at which frame information of each of the frames included in the input video is repeated in the input video (i.e. the indicator data 251 output by the first machine learning model 221 is such that the authoring circuitry 230 assigns an interest score of 1 to the image frames C, D and E and the indicator data 252 output by the second machine learning model 222 is such that the authoring circuitry 230 also assigns an interest score of 1 to the image frames C, D and E as shown in fig. 4 paragraph 70))
Therefore, taking the combined teachings of Cheng and Edridge as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (score) into the system of Cheng as taught by Edridge.
Per claim 5, Cheng and Edridge are combined for the same motivation as set forth in claim 2 above.
 Re claim 6, the combination of Cheng and Edridge as discussed in claim 3 above discloses all the claimed limitations but fails to explicitly teach wherein the score for each of the frames included in the input video indicates a degree by which frame information of each of the frames included in the input video is important. However, the reference of Edridge explicitly teaches wherein the score for each of the frames included in the input video indicates a degree by which frame information of each of the frames included in the input video is important (see ¶ 69 for the score for each of the frames included in the input video indicates a degree by which frame information of each of the frames included in the input video is important (i.e. each image frame between frames C and D also being labelled with an interest score of 1 for the first model 221 and an interest score of 1 the second model 222, and as such the portion of the content represented from C to E in FIG. 4 may represent anywhere between a few seconds to a few minutes of content and this portion of the content is indicated as being of higher interest relative to the other portions of content corresponding to A to B and F to N as shown in fig. 4 paragraph 70)) 
Therefore, taking the combined teachings of Cheng and Edridge as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (score) into the system of Cheng as taught by Edridge.
Per claim 6, Cheng and Edridge are combined for the same motivation as set forth in claim 2 above.
Re claim 7, the combination of Cheng and Edridge as discussed in claim 6 above discloses all the claim limitations with additional claimed feature taught by Cheng wherein the highlight frame extractor (i.e. visual presentation generator module 116 as shown in fig. 1) 
Cheng fails to explicitly teach determines the degree by which frame information of each of the frames included in the input video is important depending on a degree by which the frame information of each of the frames included in the input video is matched to preset reference frame information. However, the reference of Edridge explicitly teaches determines the degree by which frame information of each of the frames included in the input video is important depending on a degree by which the frame information of each of the frames included in the input video is matched to preset reference frame information (see ¶ 73 for determines the degree by which frame information of each of the frames included in the input video is important depending on a degree by which the frame information of each of the frames included in the input video is matched to preset reference frame information (i.e. for the case where the indicator data output by one of the plurality of machine learning models 220 is indicative of an interest score having a binary classification (e.g. 0 or 1), a predetermined condition may be used by the authoring circuitry 230 to determine whether to associate the indicator data with one or more of the plurality of image frames, in this way, indicator data corresponding to a first classification (e.g. 1 or “interesting”) satisfies the predetermined condition and is thus associated with one or more of the image frames by the authoring circuitry 230 as shown in fig. 4))
Therefore, taking the combined teachings of Cheng and Edridge as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (score) into the system of Cheng as taught by Edridge.
Per claim 7, Cheng and Edridge are combined for the same motivation as set forth in claim 2 above.
Re claim 12, Cheng as discussed in claim 11 above discloses all the claimed limitations but fails to explicitly teach wherein the extracting includes: calculating a score for each of frames included in the input video using the highlight extraction model: and extracting the at least one highlight frame based on the score for each of frames included in the input video. However, the reference of Edridge explicitly teaches wherein the extracting includes: calculating a score for each of frames included in the input video using the highlight extraction model: and extracting the at least one highlight frame based on the score for each of frames included in the input video (see fig. 3 ¶s 62-66 for calculating a score for each of frames included in the input video using the highlight extraction model: and extracting the at least one highlight frame based on the score for each of frames included in the input video (i.e. a combined interest score can be calculated by the authoring circuitry 230 for each of the plurality of image frames, and then on the basis of the combined interest score, one or more groups of images frames corresponding to interesting sections of the content can be selected for the recording as described in fig. 2 paragraph 67). Also, see fig. 4 paragraphs 71-74)
Therefore, taking the combined teachings of Cheng and Edridge as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (score) into the system of Cheng as taught by Edridge.
Per claim 12, Cheng and Edridge are combined for the same motivation as set forth in claim 2 above.
Re claim 13, the combination of Cheng and Edridge as discussed in claim 12 above discloses all the claimed limitations but fails to explicitly teach wherein the calculating includes calculating the score for each of frames included in the input video based on frame information of each of the frames included in the input video, the frame information including expression, movement, and a position of a person in each of the frames included in the input video, speech content, a speech size, and speech speed of the person, a type and change of an object, a type and size of sound, or reaction of viewers who watch the input video. However, the reference of Edridge explicitly teaches wherein the calculating includes calculating the score for each of frames included in the input video based on frame information of each of the frames included in the input video, the frame information including expression, movement, and a position of a person in each of the frames included in the input video, speech content, a speech size, and speech speed of the person, a type and change of an object, a type and size of sound, or reaction of viewers who watch the input video (see fig. 3 ¶s 62-66 for calculating the score for each of frames included in the input video based on frame information of each of the frames included in the input video, the frame information including expression, movement, and a position of a person in each of the frames included in the input video, speech content, a speech size, and speech speed of the person, a type and change of an object, a type and size of sound, or reaction of viewers who watch the input video (i.e. a combined interest score can be calculated by the authoring circuitry 230 for each of the plurality of image frames, and then on the basis of the combined interest score, one or more groups of images frames corresponding to interesting sections of the content can be selected for the recording as described in fig. 2 paragraph 67, furthermore, the one or more second machine learning models 222 comprises a machine learning model trained to output the respective indicator data in dependence upon a type of sound, the audio data may include many different sound types associated with various aspects of the content, for example, game developers typically use a library of sounds including object sounds, music sounds and character sounds when developing a video game, such that certain types of sounds are associated with a given object or a given character as described in fig. 2 paragraph 96). Also, see fig. 4 paragraphs 71-74, 97-99)
Therefore, taking the combined teachings of Cheng and Edridge as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (score) into the system of Cheng as taught by Edridge.
Per claim 13, Cheng and Edridge are combined for the same motivation as set forth in claim 2 above.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2014/0328570 A1)(hereinafter Cheng) as applied to claims 1, 8, 10, 11 and 14 above, and further in view of Edridge et al. (US 2021/0093973 A1)(hereinafter Edridge), and further in view of O’Kelly et al. (US 2014/0023348 A1)(hereinafter O’Kelly).
Re claim 9, the combination of Cheng and Edridge as discussed in claim 3 above discloses all the claim limitations with additional claimed feature taught by Cheng wherein the highlight frame extractor (i.e. visual presentation generator module 116 as shown in fig. 1) 
Cheng fails to explicitly teach calculates the score for each of the frame included in the input video using a calculation method selected in response to user input for calculation methods of calculating the score of each of the frames included in the input video. However, the reference of O’Kelly explicitly teaches calculates the score for each of the frame included in the input video using a calculation method selected in response to user input for calculation methods of calculating the score of each of the frames included in the input video (see fig. 1 ¶ 19 for calculates the score for each of the frame included in the input video using a calculation method selected in response to user input for calculation methods of calculating the score of each of the frames included in the input video (i.e. calculating a frame score preferably includes determining the frame score from weighted values for the one or more content parameters S130 (e.g., as shown in FIG. 2), the weight for each parameter is preferably set in response to a user selection (e.g., of the parameter, of an event type, etc.) as described in fig. 2 paragraph 20). Thus, it should be noted that calculating a score of each of the frames from weighted values for the one or more content parameters set in response to a user selection as shown in fig. 2 at S130 and S210)
Therefore, taking the combined teachings of Cheng, Edridge and O’Kelly as a whole, it would have been obvious before the effective filing date of the claimed invention to incorporate this feature (score) into the system of Cheng as taught by O’Kelly.
One will be motivated to incorporate the above feature into the system of Cheng as taught by O’Kelly for the benefit of calculating a frame score preferably includes determining (e.g., calculated, selected, etc.) parameter values for each frame for one or more content parameters S120, wherein calculating a frame score preferably includes determining the frame score from weighted values for the one or more content parameters S130 (e.g., as shown in FIG. 2), wherein the weight for each parameter is preferably set in response to a user selection (e.g., of the parameter, of an event type, etc.) in order to ease the processing time and have a user friendly interaction (see figs. 1-2 ¶s 19-20)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M MESA whose telephone number is (571)270-1706. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
10/25/2022
/JOSE M. MESA/
Examiner
Art Unit 2484



/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484